             Case 18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc 1630 Filed
                                 6 Entered     02/21/20
                                           on FLSD DocketPage 1 of 2 Page 1 of 2
                                                          02/20/2020
             Case 18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc 1630 Filed
                                 6 Entered     02/21/20
                                           on FLSD DocketPage 2 of 2 Page 2 of 2
                                                          02/20/2020
